MEMORANDUM **
Substantial evidence supports the IJ’s and the Board’s finding that petitioner failed to prove past persecution or a well-founded fear of future persecution on account of any protected ground. See Singh v. I.N.S., 134 F.3d 962, 966-67 (9th Cir. 1998). Substantial evidence does show that the New People’s Army threatened petitioner and demanded money from her because she was a businessperson, not because of a political opinion. The Board and the IJ were not compelled to find otherwise. I.N.S. v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Therefore, petitioner is not eligible for asylum. Because she failed to satisfy the burden for asylum, she cannot satisfy the higher burden for withholding of deportation. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
We lack jurisdiction to review a discre-tional denial of voluntary departure. 8 U.S.C. § 1252(a)(2)(B)(i); Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1166 (9th Cir.2004).
PETITION DENIED IN PART and DISMISSED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.